Citation Nr: 9918611	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
back condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1984 to 
April 1988.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's application 
to reopen his claim for service connection for a back 
condition.

The veteran testified at a Board videoconference hearing in 
March 1999 before the undersigned Board Member.


FINDINGS OF FACT

1.  In an unappealed decision of September 1988, the RO 
denied the veteran's claim for service connection for a back 
condition.

2.  The evidence associated with the claims file subsequent 
to the RO's September 1988 denial, bears directly and 
substantially upon the claim for service connection for a 
back disability, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of September 1988 denying service 
connection for a back condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991) and §§ 7103, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the September 1988 RO 
decision is new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
back condition have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's original claim for service 
connection for a back condition in September 1988.  The 
veteran filed an application to reopen that claim in February 
1997.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's September 1988 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West,, No. 97-2180, slip 
op. at 7 (U.S. Ct. Vet. App. Feb. 17 1999).  On appellate 
review, the Board must consider all evidence submitted since 
the claim was finally disallowed.  See Elkins v. West, No. 
97-1534, slip op. at 7-8 (U.S. Ct. Vet. App. Feb. 17 1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip. op. at 4.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The evidence of record at the time of the RO's September 1988 
denial of the veteran's original claim for service connection 
for a back condition was the following:  service medical 
records; and report of June 1988 VA orthopedic examination.  
Service medical records show that the veteran was admitted 
for emergency treatment in July 1986 with a sudden onset of 
acute pain of the left lateral thoracic region when he waved 
at another person.  He denied any previous back problems.  
The assessment was muscle strain of the back, and the injury 
was treated with medication and application of heat.  There 
is no record of follow-up treatment or additional complaints 
related to the back, although there is no report of a 
separation examination in the claims file.

The only relevant postservice medical record contained in the 
file at the time of the September 1988 denial was the report 
of a June 1988 VA orthopedic examination.  The veteran 
indicated at that time that he had been having trouble with 
his back, especially in the morning and on cold days, for 
less than a year.  It felt like a soreness from exercise.  He 
had no problem running, working or lifting.  He had no joint 
problems.  On examination he walked well with no limp.  He 
could stand on heels and toes, and could squat.  His 
reflexes, dorsiflexion, and straight leg raising tests were 
all normal.  The impression was lumbosacral strain.

The pertinent evidence submitted subsequent to the RO's 
September 1988 rating decision is the following:  outpatient 
treatment records from Brecksville, Ohio VA medical facility 
dated from February 1997 to May 1998; outpatient treatment 
records from Washington, DC VA Medical Center (VAMC) dated 
from November 1995 to August 1996; transcript of personal RO 
hearing dated in May 1998; October 1997 report of x-ray of 
lumbosacral spine; and a transcript of a Board 
videoconference hearing dated in March 1999.

Cumulatively, the aforenoted medical records show that the 
veteran received treatment in Washington, DC and in 
Brecksville, Ohio for chronic lower back pain.  He was 
treated with exercise therapy for muscle strengthening, pain 
medication, and muscle relaxers.  He complained that his left 
knee occasionally gave out.  His back pain was in the L3-L4 
paravertebral area.  History obtained during this time 
included chronic, recurrent low back pain since an inservice 
injury in 1986.  X-rays were reported to show some disc space 
narrowing in the lumbar spine.  October 1997 x-ray of the 
lumbosacral spine showed a tilt of the upper lumbar spine to 
the left, with no other pathology, indicating minimal left 
scoliosis.  Clinical diagnoses included lumbosacral strain in 
the left paravertebral region.  (See VA outpatient clinic 
record dated in February 1997.)

The veteran stated in his May 1998 hearing that he was 
working in the air cargo area when he waved his hand and his 
back muscle was pulled.  He collapsed and was unable to 
straighten or stand, so he was taken to the emergency room at 
the base.  He was given medication and went back to work the 
next day.  He did not seek any treatment after service for 
his back until the mid-1990s due to increasing pain.  The 
veteran stated that x-rays of his spine were performed at VA 
facilities, however, it was his contention that these were 
not the proper tests.  He stated that his condition was not 
in his spine.  He felt that the VA should have performed a 
CAT (computed axial tomograph) scan and an MRI (magnetic 
resonance imaging) test rather than x-rays.  The veteran 
described his pain as constant with occasional stabbing pain 
in the lower right region to the right of the bottom of the 
spine.  The pain sometimes shoots down his right leg and 
causes his knee to go out.

In his March Board 1999 hearing, the veteran objected to the 
report of his June 1988 examination which indicated that he 
had not been injured.  The undersigned Board member 
acknowledged that there is no question an episode of back 
injury occurred while the veteran was in active service.  The 
veteran indicated he had done some research regarding his 
back pain, and suspected sciatica, but had no diagnosis other 
than lumbosacral strain.

The Board finds that the evidence submitted since the 
September 1988 decision is sufficient to reopen the claim 
because it bears directly on the issue of whether the 
veteran's current back disability is linked to his period of 
active service.  The newly submitted evidence includes 
treatment records for a low back disability dated from 1995 
to 1998 with references to a history of chronic, recurrent 
low back pain since an inservice injury, and a diagnosis of 
lumbosacral strain in the left paravertebral region.  It is 
pertinent to note that the back strain reported during 
service, while involving the thoracic muscles, was on the 
left side as well, and, although the June 1988 VA examination 
performed shortly after the veteran's separation from service 
was negative for any pertinent abnormal objective findings, 
the physician did record a diagnosis of lumbosacral strain, 
apparently based upon the veteran's history of low back 
symptoms that began during service.  It is also relevant to 
note that the veteran did file a claim for service connection 
for a back disability immediately upon his discharge from 
service.  In addition, the undersigned Board Member finds 
that the veteran's testimony presented at a recent Board 
hearing was credible. 

It is the Board's judgment that the evidence submitted 
subsequent to the unappealed September 1988 RO decision is 
new and material evidence because it shows a current back 
condition and it includes medical history of chronic, 
recurrent back pain since service.  The additional evidence 
in question is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); Elkins, 
supra; Winters, supra.  Accordingly, the veteran's claim for 
service connection for a chronic back disability is reopened.  


ORDER

New and material evidence sufficient to reopen the claim 
having been submitted, the claim for service connection for a 
chronic back disability is reopened.






                                                            
REMAND

In view of the Board's decision reopening the veteran's claim 
for service connection for a chronic back disability, this 
case must be remanded so that the RO can adjudicate the claim 
on a de novo basis.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran to 
determine if any relevant evidence is 
available, including treatment records.  
Any pertinent evidence identified by the 
veteran should be secured and associated 
with the claims file.  38 C.F.R. § 3.159 
(1998). 

2.  The RO must afford the veteran a VA 
orthopedic examination for the purpose of 
determining the etiology of any current 
back condition that may be present.  The 
orthopedic examiner should opine whether 
it is at least as likely as not that any 
back condition that is identified is 
causally related to an inservice back 
injury.  The claims file must be made 
available to the physician for review.  
All indicated studies should be 
accomplished. 

3.  The RO should also advise the veteran 
that while this case is in remand status, 
he is free to submit any other evidence 
or argument he considers relevant to the 
question at issue.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

After the development requested above has been completed, the 
RO should adjudicate the issue of service connection for a 
chronic back disability on a de novo basis.  If the 
determination remains unfavorable to the veteran, the RO 
should furnish him and his representative with a supplemental 
statement of the case which characterizes the issue as a 
reopened claim, in accordance with 38 U.S.C.A. § 7105, and 
explains the reasons for the denial of the benefit sought, 
and they should be given the opportunity to respond thereto.

Then the case should be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this case.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

